     Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 1 of 76 PageID #:983



                       SETTLEMENT AGREEMENT AND RELEASE

         This Settlement Agreement and Release is entered into between and among Plaintiff

Abante Rooter and Plumbing, Inc. (“Plaintiff”), on behalf of itself and all Settlement Class

Members as defined herein on the one hand, and Defendants Oh Insurance Agency (“Oh

Agency”) and Allstate Insurance Company (“AIC”) (collectively, “Defendants”), on the other

hand. Plaintiff and Defendants are referred to collectively in this Settlement Agreement as the

“Parties.”

1.       RECITALS

         1.1.   On October 13, 2015, Plaintiff filed a lawsuit against Oh Insurance Agency and

The Allstate Corporation (later replaced through amendment with AIC), which is pending in the

United States District Court for the Northern District of Illinois, Case No. 1:15-cv-09025 (the

“Litigation”). Plaintiff alleges in the Litigation that Oh Agency violated the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, by causing unsolicited telemarketing calls

to be made to the cellular telephone numbers of Plaintiff and others using an automatic telephone

dialing system or an artificial or prerecorded voice by way of its SalesDialers-brand dialer.

Plaintiff further alleges that AIC is vicariously liable for the calls made by or on behalf of Oh

Agency.

         1.2.   The Parties engaged in a day-long, in-person mediation session with Hunter R.

Hughes, III, Esq., on December 17, 2018, but were unable to reach a settlement.

         1.3.   The parties thereafter continued to negotiate through counsel, and on or about

March 12, 2019, a settlement in principle was reached.

         1.4.   Defendants maintain that they have substantial factual and legal defenses to all

claims and class allegations in the Litigation. Without admitting any liability or wrongdoing

whatsoever, Defendants agree to the terms of this Agreement in order to avoid the further
     Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 2 of 76 PageID #:984



expense, inconvenience, and distraction of burdensome and protracted litigation and resolve all

issues relating to the subject matter of the Released Claims in the Litigation.

2.       DEFINITIONS

         As used herein, the following terms have the meanings set forth below.

         2.1.     “Affiliate” of an entity means any person or entity which controls, is controlled

by, or is under common control with such entity.

         2.2.     “Agreement” or “Settlement Agreement” means this Settlement Agreement and

Release, including all exhibits thereto.

         2.3.     “AIC” means Allstate Insurance Company.

         2.4.     “Approved Claim” means a Claim submitted by a Settlement Class Member that

is timely and submitted in accordance with the directions on the Claim Form and the terms of

this Agreement.

         2.5.     “Attorneys’ Fees and Expenses” means such funds as may be awarded to Class

Counsel by the Court to compensate them (and all other attorneys for Plaintiff or the Settlement

Class) for their fees and all expenses incurred by Plaintiff or Class Counsel in connection with

the Litigation.

         2.6.     “Claim” means a written request for Settlement Relief submitted by a Settlement

Class Member to the Settlement Administrator, pursuant to the Claim Form in a form

substantially similar to one of the document attached as Exhibit C to this Agreement or as

ultimately approved by the Court.

         2.7.     “Claim Form” means documents in form substantially similar to that attached as

Exhibit C to this Agreement or as ultimately approved by the Court.

         2.8.     “Claimant” means any Settlement Class Member who submits an Approved

Claim pursuant to this Settlement Agreement.
                                                   2
  Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 3 of 76 PageID #:985



        2.9.    “Class Counsel” means Alexander H. Burke and Daniel J. Marovitch of Burke

Law Offices, LLC, Edward A. Broderick of Broderick Law, P.C., and Matthew P. McCue of The

Law Office of Matthew P. McCue.

        2.10.   “Class List” means the list of users or subscribers of 53,743 unique cellular

telephone numbers created by Plaintiff’s expert Jeffrey Hansen from the data produced by

SalesDialers and/or its affiliates, contractors or subcontractors (collectively “SalesDialers)

pursuant to Plaintiff’s subpoenas for Oh Agency’s SalesDialers calls in this Litigation, covering

the time period April 19, 2013 through February 21, 2017.

        2.11.   “Class Notice” means the program of notice described in Section 6 of this

Agreement to be provided to potential Settlement Class Members, including the Mail Notice and

Website Notice on the Settlement Website, which will notify potential Settlement Class

Members about, among other things, their rights to opt out of or object to the Settlement, the

preliminary approval of the Settlement, and the scheduling of the Final Approval Hearing. The

Class Notice shall advise Class Members with Known Addresses that they do not need to submit

a Claim in order to receive their share of the Settlement Relief.

                2.11.1. “Mail Notice” means the notice that is mailed by the Settlement

Administrator to potential Settlement Class Members, in a form substantially similar to Exhibit

A to this Agreement and/or as ultimately approved by the Court.

                2.11.2. “Website Notice” means the long form notice that is available to

Settlement Class Members on the Settlement Website, in a form substantially similar to Exhibit

B to this Agreement and/or as ultimately approved by the Court.

        2.12.   “Court” means the United States District Court for the Northern District of

Illinois.



                                                  3
  Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 4 of 76 PageID #:986



       2.13.   “Days” means calendar days, except that, when computing any period of time

prescribed or allowed by this Agreement, the day of the act, event, or default from which the

designated period of time begins to run shall not be included. Further, when computing any

period of time prescribed or allowed by this Agreement, the last day of the period so computed

shall be included, unless it is a Saturday, a Sunday, or a legal holiday, in which event the period

runs until the end of the next day which is not a Saturday, Sunday, or legal holiday.

       2.14.   Deadlines. As used herein, the Parties agree to the following deadlines, subject to

Court approval:

               2.14.1.   “Notice Deadline” means the last day for the Settlement Administrator

to send Mail Notice to potential Settlement Class Members. Mail Notice shall be sent not less

than forty-five (45) Days after the Court’s Preliminary Approval Order.

               2.14.2.   “Fee and Incentive Award Motion Deadline” means the last day for

Plaintiff to file a motion for an award of Attorneys’ Fees and Expenses, and an Incentive Award

to the Named Plaintiff from the Settlement Fund. The Fee and Incentive Award Motion shall be

filed not later than thirty (30) Days after the Notice Deadline.

               2.14.3.   “Objection Deadline” means the date identified in the Preliminary

Approval Order and Class Notice by which a Settlement Class Member must serve written

objections, if any, to the Settlement in accordance with Section 12 of this Agreement to be able

to object to the Settlement. The Objection Deadline shall be not later than ninety (90) Days after

the Notice Deadline.

               2.14.4.   “Opt Out Deadline” means the date identified in the Preliminary

Approval Order and Class Notice by which a Request for Exclusion must be filed in writing with

the Settlement Administrator in accordance with Section 11 of this Agreement in order for a



                                                  4
  Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 5 of 76 PageID #:987



potential Settlement Class Member to be excluded from the Settlement Class. The Opt-Out

Deadline shall be no later than ninety (90) Days after the Notice Deadline.

               2.14.5.   “Claim Deadline” means the last date by which a Claim submitted to the

Settlement Administrator by a Settlement Class Member must be postmarked or submitted

electronically, which will be ninety (90) Days after the Notice Deadline. All Claims postmarked

or submitted electronically at the Settlement Website on or before the Claim Deadline shall be

timely, and all Claims postmarked or submitted electronically at the Settlement Website after the

Claim Deadline shall be untimely and barred from entitlement to any Settlement Relief.

               2.14.6.   “Class Members with Known Addresses” means those Class Members

of the Settlement Class for which the Settlement Administrator is able to confirm a current

address and to whom notice will be sent and to whom a check will be sent without the need for

submission of a Claim Form.

               2.14.7.   “Final Approval Motion Deadline” means the date by which Class

Counsel shall file the motion seeking final approval of the Settlement. The Final Approval

Motion Deadline shall be no later than one-hundred (100) Days after the Notice Deadline.

       2.15.   “Defense Counsel” means, for Allstate Insurance Company, the law firms of

Ballard Spahr LLP and Dentons US LLP, and, for Oh Insurance Agency, the law firm of

Kaufman Dolowich & Voluck, LLP.

       2.16.   “Final” with respect to the Final Approval Order, the Judgment, and any award of

Attorneys’ Fees and Expenses means that the time for appeal has expired or, if an appeal is taken

and dismissed or the Settlement (or award of Attorneys’ Fees and Expenses) is affirmed, the time

period during which further petition for hearing or appeal can be taken has expired. If the Final

Approval Order and/or Judgment is set aside, modified, or overturned by the Court or on appeal,



                                                5
  Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 6 of 76 PageID #:988



and is not fully reinstated on further appeal, the Final Approval Order and/or Judgment shall not

become Final.

       2.17.    “Final Approval” means the entry of the Judgment after the Final Approval

Hearing.

       2.18.    “Final Approval Order” means the Order Granting Final Approval of Class

Action Settlement and Dismissing Class Plaintiff’s Claims, to be entered by the Court pursuant

to the Settlement and in a form substantially similar to Exhibit E.

       2.19.    “Final Approval Hearing” means the hearing held by the Court to determine

whether the terms of this Agreement are fair, reasonable, and adequate for the Settlement Class

as a whole, and whether the Final Approval Order and the Judgment should be entered. The

Parties shall seek to have the Final Approval Hearing on a date not earlier than one hundred and

twenty (120) Days after the Notice Deadline.

       2.20.    “Final Settlement Date” means the earliest date on which both the Final Approval

Order and the Judgment are Final (as defined in Section 2.16). If no appeal has been taken from

the Final Approval Order or the Judgment, the Final Settlement Date means the day after the last

date on which either the Final Approval Order or the Judgment could be appealed. If any appeal

has been taken from the Final Approval Order or from the Judgment, the Final Settlement Date

means the date on which all appeals of the Final Approval Order or the Judgment have been

finally disposed of in a manner that affirms the Final Approval Order and the Judgment.

       2.21.    “Incentive Award” means Court-approved compensation for Plaintiff for its time

and effort undertaken in the Litigation.

       2.22.    “Judgment” means the judgment to be entered by the Court pursuant to Final

Approval Order in a form substantially similar to Exhibit E-1.



                                                 6
  Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 7 of 76 PageID #:989



       2.23.   “Notice and Administrative Costs” means all reasonable and authorized costs and

expenses of disseminating and publishing the Class Notice in accordance with the Preliminary

Approval Order, and all reasonable and authorized costs and expenses incurred by the Settlement

Administrator in administering the Settlement, including but not limited to costs and expenses

associated with assisting Settlement Class Members, processing claims, escrowing funds, and

issuing and mailing Settlement Relief.

       2.24.   “Oh Agency” means Oh Insurance Agency.

       2.25.   “Plaintiff” means Abante Rooter and Plumbing, Inc.

       2.26.   “Preliminary Approval Application” means Plaintiff’s motion for the Court to

approve the Settlement preliminarily and to enter the Preliminary Approval Order, including all

exhibits and documents attached thereto.

       2.27.   “Preliminary Approval Order” means the order in a form substantially similar to

Exhibit D and providing for, among other things, preliminary approval of the Settlement as fair,

reasonable, and adequate, and directing the Class Notice to potential Settlement Class Members

upon a finding that giving such notice is justified by the parties’ showing that the Court will

likely be able to: (i) approve the Settlement under Fed. R. Civ. P. 23(e)(2); and (ii) certify the

Settlement Class for purposes of judgment on the Settlement.

       2.28.   “Release” or “Releases” means the releases of all Released Claims by the

Releasing Persons against the Released Persons, as provided for in Section 10 of the Settlement

Agreement.

       2.29.   “Released Claims” means all claims, demands, causes of actions, suits, damages,

and fees arising under the TCPA and/or any other federal or state telemarketing laws, whether in

law or equity, that have been or could have been brought by a Releasing Person against Oh



                                                  7
  Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 8 of 76 PageID #:990



Agency or AIC in connection with Oh Agency making or causing to be made telemarketing calls

promoting AIC goods or services to the telephone numbers on the Class List, where such call

was made on or after April 19, 2013, up to and including February 21, 2017, including but not

limited to claims of any type or nature alleging that AIC is vicariously liable for said Oh Agency

calls.

         2.30.   “Released Persons” means Defendants and all of their predecessors, successors,

parents, subsidiaries, affiliates, officers, directors, partners, members, principals, employees,

agents, attorneys, servants, and assigns.

         2.31.   “Releasing Persons” means Plaintiff (including Plaintiff’s principal Fred

Heidarpour) and each member of the Class identified on the Class List and not opting out, and

their respective assigns, heirs, successors, predecessors, parents, subsidiaries, affiliates, officers,

directors, shareholders, members, managers, partners, principals, representatives, employees

(each solely in their respective capacity as such).

         2.32.   “Request for Exclusion” means a written request from a potential Settlement

Class Member that seeks to exclude the potential Settlement Class Member from the Settlement

Class and that complies with all requirements in Section 11 of this Agreement.

         2.33.   “Settlement” or “Stipulation of Settlement” means the settlement set forth in this

Agreement.

         2.34.   “Settlement Administrator” means a nationally-recognized third-party agent or

administrator selected by Class Counsel after a competitive bidding process to help implement

and effectuate the terms of this Settlement Agreement. Class Counsel will propose the selected

Settlement Administrator for Court approval.




                                                   8
     Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 9 of 76 PageID #:991



         2.35.   “Settlement Class” or “Class” means the class of persons that will be certified by

the Court for settlement purposes only, as more fully described in Section 3.1 herein.

         2.36.   “Settlement Class Member” or “Class Member” means any person who falls

within the definition of the Settlement Class and who has not submitted a valid Request for

Exclusion.

         2.37.   “Settlement Class Period” shall commence on April 19, 2013, and shall continue

through and including February 21, 2017.

         2.38.   “Settlement Class Recovery” means the amount of the Settlement Fund available

for distribution to Class Members with Known Addresses and Claimants after payment of Notice

and Administrative Costs and any Court-approved Attorneys’ Fees and Expenses and Incentive

Award.

         2.39.   “Settlement Fund” means the $10,500,000 described in Section 4.2 that

Defendants have agreed to pay pursuant to the terms of this Settlement Agreement.

         2.40.   “Settlement Relief” means the payment to be made from the Settlement Fund to

Class Members with Known Addresses and Claimants who submit Approved Claims.

         2.41.   “Settlement Website” means the Internet site created by the Settlement

Administrator pursuant to Section 6.2 of this Agreement.

         2.42.   “Settling Parties” means, collectively, Oh Agency, AIC, Plaintiff, and all

Releasing Persons.

3.       CLASS DEFINITION AND CONDITIONS RELATING TO THE
         EFFECTIVENESS OF THE SETTLEMENT

         3.1.    The “Settlement Class” or “Class” shall be as follows:

                 All persons in the United States (i) to whom Oh Insurance Agency
                 made a call for the purpose of encouraging the purchase of Allstate
                 goods or services (ii) to a cellular telephone number (iii) using
                 SalesDialers (iv) on or after April 19, 2013, up to and including
                                                  9
 Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 10 of 76 PageID #:992



               February 21, 2017, limited to calls to telephone numbers on the
               Class List. The Class List is comprised of the users or subscribers of
               the 53,743 unique cell phone numbers listed therein.

       3.2.    This Settlement Agreement is expressly contingent upon the satisfaction, in full,

of the material conditions set forth below. In the event that the Settlement is not finally approved,

AIC and Oh Agency (or Oh Agency’s insurers) shall be refunded any money in the Settlement

Fund that has not yet been expended, together with interest thereon, and Class Counsel shall

reimburse Defendants fifty percent (50%) of the Settlement Fund money that was previously

expended.

       3.3.    Condition No. 1: District Court Approval. The Settlement must be approved by

the Court in accordance with the following steps:

               3.3.1. Application for Preliminary Approval of Proposed Settlement and Class

Notice. After good-faith consultation with Defense Counsel, Class Counsel will present a

Preliminary Approval Application to the Court as soon as practicable after execution of this

Agreement, or as otherwise set by the Court. The Preliminary Approval Application shall

include Class Notice, in forms substantially similar to Exhibits A and B. The Settling Parties

shall, in good faith, take reasonable steps to secure expeditious entry by the Court of the

Preliminary Approval Order.

               3.3.2. Settlement Class Certification. In connection with the proceedings on

Final Approval of the proposed Settlement, Plaintiff shall seek an order certifying the Settlement

Class pursuant to Rule 23 of the Federal Rules of Civil Procedure.

               3.3.3. CAFA Notice. Class Counsel shall cause the notices required by the Class

Action Fairness Act, 28 U.S.C. § 1715(b), to be served by the Settlement Administrator. No later

than 10 days before the Final Approval Hearing, Class Counsel shall cause the Settlement



                                                 10
 Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 11 of 76 PageID #:993



Administrator to file one or more declarations with the Court, stating that CAFA Notice

obligations have been complied with.

                3.3.4. Entry of Preliminary Approval Order. The Court shall enter a Preliminary

Approval Order in a form substantially similar to Exhibit D, which shall, among other things:

                       (a)     Preliminarily approve the Settlement as fair, reasonable, and

adequate;

                       (b)     Direct the issuance of Class Notice to the Settlement Class, upon a

finding that giving notice is justified by the Parties’ showing that the Court will likely be able to:

(i) approve the Settlement under Fed. R. Civ. P. 23(e)(2), and (ii) certify the Settlement Class for

purposes of judgment on the proposal;

                       (c)     Determine that such Class Notice complies with all legal

requirements, including, but not limited to, the Due Process Clause of the United States

Constitution;

                       (d)     Schedule a date and time for a Final Approval Hearing to

determine whether the Settlement should be finally approved by the Court;

                       (e)     Require Settlement Class Members who wish to exclude

themselves to submit an appropriate and timely written request for exclusion by the Opt-Out

Deadline, as directed in the Settlement Agreement and Class Notice, and advise that a failure to

do so shall bind those Settlement Class Members who remain in the Settlement Class;

                       (f)     Require Settlement Class Members who wish to object to the

Settlement Agreement to submit an appropriate and timely written statement by the Objection

Deadline, as directed in the Settlement Agreement and Class Notice, and advise that a failure to

do so shall prevent those Settlement Class Members from doing so;



                                                  11
 Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 12 of 76 PageID #:994



                       (g)     Authorize the Settling Parties to take all necessary and appropriate

steps to establish the means necessary to implement the Settlement Agreement; and

                       (h)     Issue related orders to effectuate the preliminary approval of the

Settlement Agreement.

               3.3.5. Issuance of Class Notice. Pursuant to the Preliminary Approval Order to

be entered by the Court, the Settlement Administrator shall cause the Class Notice to be issued in

accordance with Section 6 below.

               3.3.6. Final Approval Hearing. In connection with the Preliminary Approval

Application, the Parties shall request that the Court schedule and conduct a hearing after

dissemination of Class Notice, at which time it will consider whether the Settlement is fair,

reasonable, and adequate pursuant to Rule 23 of the Federal Rules of Civil Procedure.

Specifically, Plaintiffs, after good faith consultation with Defense Counsel, shall request that, on

or after the Final Approval Hearing, the Court: (i) enter the Final Approval Order and the

Judgment; (ii) determine the Attorneys’ Fees and Expenses that should be awarded to Class

Counsel as contemplated in the Settlement Agreement; and (iii) determine the Incentive Award,

if any, that should be awarded as contemplated by the Settlement Agreement. The Settling

Parties agree to support entry of the Final Approval Order and the Judgment. The Settling

Parties will reasonably cooperate with one another in seeking entry of the Final Approval Order

and of the Judgment.

       3.4.    Condition No. 2: Finality of Judgment. The Court shall enter the Final Approval

Order and the Judgment in forms substantially similar to Exhibits E and E-1, respectively. The

Final Approval Order and the Judgment must become Final in accordance with Section 2.16

above, and shall, among other things:



                                                 12
 Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 13 of 76 PageID #:995



                (a)    Find that (1) the Court has personal jurisdiction over all Settlement Class

Members; (2) the Court has subject matter jurisdiction over the claims asserted in this Litigation;

and (3) venue is proper;

                (b)    Finally approve the Settlement Agreement, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, as fair, reasonable, and adequate;

                (c)    Finally certify the Settlement Class for settlement purposes only;

                (d)    Find that the form and means of disseminating the Class Notice complied

with all laws, including, but not limited to, the Due Process Clause of the United States

Constitution;

                (e)    Enter the Final Approval Order and the Judgment with respect to the

claims of all Settlement Class Members who did not opt out, and dismiss with prejudice all

Released Claims of the Releasing Persons in the Litigation;

                (f)    Make the Releases in Section 10 of the Settlement Agreement effective as

of the Final Settlement Date;

                (g)    Permanently bar Plaintiff and all Releasing Persons and Settlement Class

Members who have not opted out of the Settlement from filing, commencing, prosecuting,

intervening in, or participating in (as class members or otherwise) any action in any jurisdiction

for the Released Claims;

                (h)    Find that, by operation of the entry of the Judgment, Plaintiff and all

Releasing Persons and Settlement Class Members who have not opted out of the Settlement shall

be deemed to have forever released, relinquished, and discharged the Released Persons from any

and all Released Claims;




                                                13
 Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 14 of 76 PageID #:996



               (i)    Authorize the Settling Parties to implement the terms of the Settlement

Agreement;

               (j)    Retain jurisdiction relating to the administration, consummation,

enforcement, and interpretation of the Settlement Agreement, the Final Approval Order, and the

Judgment, and for any other necessary purpose; and

               (k)    Issue related orders to effectuate the Final Approval of the Settlement

Agreement and its implementation.

4.     SETTLEMENT CONSIDERATION, BENEFITS, AND OTHER RELIEF

       4.1.    In consideration for the Releases set forth in Section 10, Defendants will provide

the following benefits.

       4.2.    Settlement Monetary Consideration.

               4.2.1. AIC and Oh Agency (or Oh Agency’s insurers), will fund a non-

reversionary common Settlement Fund of $10,500,000, from which all Settlement Relief,

Attorneys’ Fees and Costs, Notice and Administrative Costs, and any Incentive Award will be

deducted in the manner and at the various times specified in this Agreement. The Settlement

Fund represents the limit and total extent of Defendants’ monetary obligations under this

Agreement and the Settlement. In no event shall Defendants’ total financial liability with respect

to this Agreement and the Settlement exceed $10,500,000.

               4.2.2. Defendants will fund the Settlement Fund as follows: (a) within thirty (30)

Days following entry of the Preliminary Approval Order, Defendants will transfer $50,000.00 to

the Settlement Administrator (via wire instructions provided by the Settlement Administrator to

AIC and Oh Agency (or Oh Agency’s insurers), to an interest-bearing escrow account. The

Settlement Administrator will use or pay those funds for any up-front Notice and Administrative

Costs authorized by the Settlement Agreement and/or the Preliminary Approval Order. (b)
                                               14
 Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 15 of 76 PageID #:997



Within ten(10) days after the Final Settlement Date, Defendants will transfer the remainder of

the Settlement Fund to the Settlement Administrator (via wire instructions provided by the

Settlement Administrator to AIC and Oh Agency (or Oh Agency’s insurers)), to the existing

escrow account. The Settlement Administrator will use or pay those funds as authorized by the

Settlement Agreement, the Preliminary Approval Order, the Final Approval Order, and/or the

Judgment.

               4.2.3. The Court shall retain continuing jurisdiction over the Settlement Fund

sufficient to satisfy the requirements of 26 C.F.R. § 1.468B-1. The Settlement Administrator

shall at all times seek to have the Settlement Fund treated as a “qualified settlement fund” as that

term is defined in 26 C.F.R. § 1.468B-1. The Settlement Administrator shall cause any taxes

imposed on the earnings of the Settlement Fund, if any, to be paid out of such earnings and shall

comply with all tax reporting and withholding requirements imposed on the Settlement Fund

under applicable tax laws. The Settlement Administrator shall be the “administrator” of the

Settlement Fund pursuant to 26 C.F.R. § 1.468B-2(k)(3).

               4.2.4. Each Class Member with Known Addresses and Claimants (upon

certification that he, she, or it is or was the user or subscriber of the cell phone number) shall be

entitled to receive Settlement Relief for each cell phone number of theirs on the Class List. The

amount of Settlement Relief shall be equal to the Settlement Class Recovery divided by the total

number of Class Members with Known Addresses and Approved Claims after accounting for

Attorney’s Fees and Costs, Notice and Administration costs, and any Incentive Award. No

interest shall be included as an element of, or be payable or paid on, any claimed amount.




                                                  15
 Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 16 of 76 PageID #:998



               4.2.5. All payments issued to Class Members with Known Addresses and

Claimants via check will state on the face of the check that the check will expire and become null

and void unless cashed within one hundred and eighty (180) Days after the date of issuance.

               4.2.6. No amount of the Settlement Fund shall revert in any way to AIC or Oh

Agency (or Oh Agency’s insurers) except as set forth in Sections 3.2 and 4.2.7 of this

Agreement. If, after payments to Class Members with Known Addresses and Claimants have

been made and the deadline for cashing checks has passed, funds remain in the Settlement Fund

sufficient to make it administratively feasible to make a further payment to Class Members with

Known Addresses and Claimants, then a further distribution shall be made to Class Members

with Known Addresses and Claimants who cashed their checks in the prior round of payments.

Such distributions shall be made until administratively infeasible. Any unclaimed funds after the

final distribution will be disbursed as cy pres to a non-profit approved by the Court. The Parties

agree to recommend the Electronic Privacy Information Center (“EPIC”) as the cy pres designee.

               4.2.7. If for any reason the Final Approval Order and/or the Judgment does not

become Final within the meaning of Section 2.16, all money remaining in the Settlement Fund,

including the interest accumulated, shall be returned to AIC and Oh Agency (or Oh Agency’s

insurers) within five (5) Days after the occurrence of the condition or event that prevents the

Final Approval Order and/or the Judgment from becoming Final, and Class Counsel shall

reimburse Defendants fifty percent (50%) of the Settlement Fund money that was previously

expended.

5.     RETENTION OF SETTLEMENT ADMINISTRATOR AND COSTS

       5.1.    The Parties agree that Class Counsel shall propose a Settlement Administrator, to

process claims, field calls and correspondence from Settlement Class Members, and disburse

amounts from the Settlement Fund.
                                                16
 Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 17 of 76 PageID #:999



       5.2.    Class Counsel shall propose the Settlement Administrator after a competitive

bidding process.

       5.3.    All Notice and Administrative Costs will be paid from the Settlement Fund, and

Defendants’ only responsibility regarding such costs is to fund the Settlement Fund as specified

in Section 4.2 of this Agreement.

       5.4.    The Settlement Administrator shall administer the Settlement in a cost-effective

and timely manner. Without limiting any of its other obligations as stated herein, the Settlement

Administrator shall be responsible for CAFA Notice, Mail Notice, Website Notice, the

Settlement Website (all as described in Section 6), administration of Settlement Relief, and

providing all other related support, reporting, and administration as further stated in this

Agreement.

       5.5.    The Parties shall work cooperatively with the Settlement Administrator for

purposes of providing Class Notice to the Settlement Class, as provided in this Settlement

Agreement. Because the information about Settlement Class Members that will be provided to or

received by the Settlement Administrator may consist of confidential information, non-public

personal information, or other information protected by privacy laws, any such information shall

be deemed “Confidential Information” under the Confidentiality Order in the Litigation, Dkt.

No. 76, and shall be used by the Settlement Administrator only for the purpose of administering

this Settlement.

       5.6.    W-9 Forms. The Settlement Administrator shall complete and provide to AIC and

Oh Agency (or Oh Agency’s insurers), any W-9 forms necessary to implement this Settlement.

In the event a class member does not return a required W-9 form after two written requests to do

so, the Class Administrator KCC is ordered to reduce payments to the greater of: a) the check



                                                 17
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 18 of 76 PageID #:1000



less the anticipated penalty of $260 (or whatever the applicable penalty is at the time of check

issuance) or b) $599 to the subset of class members not returning required W-9 forms.

6.     NOTICE TO THE CLASS

       6.1.    Mail Notice: Subject to the requirements of the Preliminary Approval Order, the

Settlement Administrator shall perform a reverse-lookup on the telephone numbers in the Class

List to obtain associated contact information, and thereafter provide Mail Notice by means of

separate first-class mailings to those identified names and addresses. To the extent the reverse-

lookup process is unable to identify associated contact information, the Settlement Administrator

shall direct the Class Notice to any associated names and addresses identifiable through the data

produced in discovery in this Litigation. The Settlement Administrator shall run the mailing list

through the National Change of Address database (“NCOA’’) before mailing.

               6.1.1. The Mail Notices shall all be mailed not less than forty-five (45) Days

after the Court’s Preliminary Approval Order.

               6.1.2. The Mail Notice shall detail how Settlement Class Members so desiring

may opt out of or object to the Settlement. The Parties shall also prepare a Spanish-language

translation of the Mail Notice and Claim Form, to be made available at the Settlement Website.

               6.1.3. After posting of the Mail Notice by the Settlement Administrator with the

United States Postal Service, for any Mail Notices returned as undeliverable, the Settlement

Administrator may run further reverse-lookups to obtain better addresses for such returned

Notices, and should such efforts indicate a possible alternate address, the Settlement

Administrator may mail the returned Mail Notice to the alternative address; provided, however,

that if a determination is made in good faith by the Settlement Administrator that it is not

possible to further update any particular Settlement Class Member’s address(es) in sufficient

time to remail the Class Notice(s) at least twenty (20) Days before the scheduled Final Approval
                                                 18
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 19 of 76 PageID #:1001



Hearing, then the Settlement Administrator need make no further efforts to provide further Mail

Notice to such person(s).

               6.1.4. All costs of Mail Notice will be paid from the Settlement Fund, and

Defendants’ only responsibility regarding such costs is to fund the Settlement Fund as specified

in Section 4.2 of this Agreement.

        6.2.   Settlement Website: No later than the posting of the Mail Notice, the Settlement

Administrator shall establish a Settlement Website which shall contain the Website Notice, in a

form substantially similar to Exhibit B, copies of the operative Complaint, Preliminary Approval

Motion, Settlement Agreement and exhibits, and the Mail Notice. The Settlement Website shall

also contain instructions and a Claim Form that may be downloaded or printed from the Internet

site.

               6.2.1. The Settlement Website shall remain open and accessible for not less than

thirty (30) Days after the last day to cash any check drawn on the Settlement Fund. Settlement

Class Members shall also have the option of completing their Claim Form online within the

Settlement Website, utilizing an e-signature format.

               6.2.2. All costs associated with the Settlement Website will be paid from the

Settlement Fund, and Defendants’ only responsibility regarding such costs is to fund the

Settlement Fund as specified in Section 4.2 of this Agreement.

        6.3.   Toll-Free Settlement Hotline. The Settlement Administrator will establish and

maintain an automated toll-free telephone line (which shall not have live operators) for persons

in the Settlement Class to call with, and/or to leave questions or messages regarding, Settlement-

related inquiries, to answer the questions of persons who call with or otherwise communicate

such inquiries to Class Counsel (except that the Settlement Administrator shall not give, and



                                                19
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 20 of 76 PageID #:1002



shall not be expected to give, legal advice). All costs associated with this telephone line and

arising from its operation will be paid from the Settlement Fund, and Defendants’ only

responsibility regarding such costs is to fund the Settlement Fund as specified in Section 4.2 of

this Agreement.

7.     CLAIM FILING, REVIEW, AND APPROVAL PROCESS

       7.1.    Claim Filing Process. Settlement Class Members shall be permitted to make a

Claim for Settlement Relief in one of two ways:

               (a)       By mailing (either through mailing with the United States Postal Service
                         or through a private mail carrier, such as UPS or Federal Express,
                         provided that proof of the mail date is reflected on the label of the mailing)
                         a written Claim Form providing the required information, to the
                         Settlement Administrator, on a date no later than the Claim Deadline. A
                         written Claim Form will also be available on the Settlement Website for
                         Settlement Class Members to download or print out and mail to the
                         Settlement Administrator pursuant to this Section; or

               (b)       By completing an online Claim Form within the Settlement Website
                         utilizing an e-signature format.

       7.2.    Any Settlement Class Member who is not a Class Member with a Known Address

and who does not properly submit a completed Claim Form on or before the Claim Deadline

shall be deemed to have waived any claim to Settlement Relief and any such Claim Settlement

Form will be rejected.

       7.3.    Claim Review Process. As soon as practicable, the Settlement Administrator

shall confirm that each Claim Form submitted is in the form required, that each Claim Form was

submitted in a timely fashion, and that the person submitting the Claim is a member of the

Settlement Class.

       7.4.    Notification. Within five (5) Days after the Claims Deadline, the Settlement

Administrator shall provide the Parties’ counsel with a list of all Class Members with Known

Addresses and Settlement Class Members who filed a Claim, whether the Claim was rejected or

                                                   20
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 21 of 76 PageID #:1003



accepted, and if rejected, the reason it was rejected. The Parties will use their best efforts to

amicably resolve any dispute about the processing of any Claim.

        7.5.   The Settlement Administrator shall have sixty (60) Days after the Final

Settlement Date within which to process the Claims and remit the appropriate Settlement Relief

amounts by check to Class Members with Known Addresses and Claimants from the Settlement

Fund.

8.      COVENANTS

        The Settling Parties covenant and agree as follows:

        8.1.   Covenant Not to Sue. Plaintiff, the Releasing Persons and the Settlement Class

Members covenant and agree: (i) not to file, commence, prosecute, or intervene in (as class

members or otherwise) any action in any jurisdiction based on any of the Released Claims

against any of the Released Persons; and (b) that the foregoing covenant and this Agreement

shall be a complete defense to any of the Released Claims against any of the Released Persons.

However, this Agreement is not intended to and does not prohibit a Settlement Class Member

from responding to inquiries from federal, state or local agencies and/or law enforcement, even if

the inquiries relate to the Released Claims. Similarly, this Agreement is not intended to and does

not prohibit a Settlement Class Member from bringing their concerns to federal, state or local

agencies and/or law enforcement, even if those inquiries relate to the Released Claims.

        8.2.   Cooperation. The Settling Parties agree to cooperate reasonably and in good faith

with the goal of obtaining entry of the Final Approval Order and the Judgment as quickly as is

reasonably practicable and expeditiously reaching agreement on the matters requiring mutual

agreement as set forth in this Settlement Agreement, including, but not limited to, the

expeditious agreement to the terms of all Class Notice documents and settlement administration



                                                  21
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 22 of 76 PageID #:1004



protocols, and the preparation and execution of all other reasonable documents necessary to

achieve Final Approval of the Settlement by the Court.

9.     REPRESENTATIONS AND WARRANTIES

       9.1.    Plaintiff’s Representations and Warranties.

               9.1.1. Plaintiff (including Plaintiff’s principal Fred Heidarpour) represents and

warrants that it is the sole and exclusive owner of all of its own Released Claims and that it has

not assigned or otherwise transferred any interest in any of its Released Claims against any of the

Released Persons, and further covenants that it will not assign or otherwise transfer any interest

in any of its Released Claims.

       9.2.    The Settling Parties’ Representations and Warranties. The Settling Parties, and

each of them on his, her, or its own behalf only, represent and warrant that they are voluntarily

entering into the Settlement Agreement as a result of arm’s-length negotiations, that in executing

the Settlement Agreement, they are relying solely upon their own judgment, belief, and

knowledge, and the advice and recommendations of their own independently-selected counsel,

concerning the nature, extent, and duration of their rights and claims hereunder and regarding all

matters which relate in any way to the subject matter hereof; and that, except as provided herein,

they have not been influenced to any extent whatsoever in executing the Settlement Agreement

by representations, statements, or omissions pertaining to any of the foregoing matters by any

Party or by any person representing any Party to the Settlement Agreement. Each of the Settling

Parties assumes the risk of mistake as to facts or law.

10.    Release of Claims.

       10.1.   Upon the Final Settlement Date, the Releasing Persons shall, by operation of the

Judgment, be deemed to have fully, conclusively, irrevocably, forever, and finally released,

relinquished, and discharged the Released Persons from any and all Released Claims.

                                                 22
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 23 of 76 PageID #:1005



       10.2.   This Agreement and the Releases herein do not affect the rights of Settlement

Class Members who timely and properly submit a Request for Exclusion from the Settlement in

accordance with the requirements in Section 11 of this Settlement Agreement.

       10.3.   The administration and consummation of the Settlement as embodied in this

Settlement Agreement shall be under the authority of the Court. The Court shall retain

jurisdiction to protect, preserve, and implement the Settlement Agreement, including, but not

limited to, enforcement of the Releases contained in the Agreement. The Court shall retain

jurisdiction in order to enter such further orders as may be necessary or appropriate in

administering and implementing the terms and provisions of the Settlement Agreement.

       10.4.   Nothing in this Settlement Agreement shall preclude any action to enforce the

terms of the Settlement Agreement, including participation in any of the processes detailed

therein. The Releases set forth herein are not intended to include the release of any rights or

duties of the Settling Parties arising out of the Settlement Agreement, including the express

warranties and covenants contained herein.

11.    OPT-OUT RIGHTS.

       11.1.   A potential Settlement Class Member who wishes to opt out of the Settlement

Class must complete and send to the Settlement Administrator a Request for Exclusion that is

postmarked no later than the Opt Out Deadline. The Request for Exclusion must: (a) identify the

name and address of the potential Settlement Class Member requesting exclusion; (b) provide the

cell phone number at which that potential Settlement Class Member was called by Oh Agency

during the Settlement Class Period; (c) be personally signed by the potential Settlement Class

Member requesting exclusion; and (d) contain a statement that reasonably indicates a desire to be

excluded from the Settlement Class. Mass or class opt-outs shall not be allowed.



                                                23
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 24 of 76 PageID #:1006



       11.2.   Any potential member of the Settlement Class who properly opts out of the

Settlement Class shall: (a) not be bound by any orders or judgments relating to the Settlement;

(b) not be entitled to relief under, or be affected by, the Agreement; (c) not gain any rights by

virtue of the Agreement; and (d) not be entitled to object to any aspect of the Settlement.

       11.3.   The Settlement Administrator shall provide Class Counsel and Defense Counsel

with a list of all timely Requests for Exclusion within seven (7) Days after the Opt Out Deadline.

       11.4.   If 2,500 or more potential members of the Settlement Class properly and timely

opt out of the Settlement, then the Settlement may be deemed null and void upon notice by either

Defendant without penalty or sanction.

       11.5.   Except for those potential members of the Settlement Class who timely and

properly file a Request for Exclusion in accordance with Section 11, all other potential members

of the Settlement Class will be deemed to be Settlement Class Members for all purposes under

the Agreement, and upon the Final Settlement Date, will be bound by its terms, regardless of

whether they receive any monetary relief or any other relief.

12.    OBJECTIONS.

       12.1.   Overview. Any potential Settlement Class Member who does not opt out of the

Settlement will be a Settlement Class Member and may object to the Settlement. To object, the

Settlement Class Member must comply with the procedures and deadlines in this Agreement.

       12.2.   Process. Any Settlement Class Member who wishes to object to the Settlement

must do so in writing on or before the Objection Deadline, as specified in the Class Notice and

Preliminary Approval Order. The written objection must be filed with the Clerk of Court, and

mailed (with the requisite postmark) to Class Counsel and Defense Counsel (at the addresses

identified in Section 18), no later than the Objection Deadline.



                                                 24
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 25 of 76 PageID #:1007



               12.2.1. The requirements to assert a valid written objection shall be set forth in the

Class Notice and on the Settlement Website, and, to be valid, the written objection must include:

(a) the name, address, and telephone number of the Settlement Class Member objecting and, if

different, the cellular telephone number at which the Settlement Class Member was called by Oh

Agency during the Settlement Class Period; (b) if represented by counsel, the name, address, and

telephone number of the Settlement Class Member’s counsel; (c) the specific grounds for the

objection, and whether it applies only to the objector, to a specific subset of the Class, or to the

entire Class; and (d) a statement of whether the Settlement Class Member objecting intends to

appear at the Final Approval Hearing, either with or without counsel.

               12.2.2. Any Settlement Class Member who fails to object to the Settlement in the

manner described in the Class Notice and consistent with this Section shall be deemed to have

waived any such objection, shall not be permitted to object to any terms or approval of the

Settlement at the Final Approval Hearing, and shall be foreclosed from seeking any review of the

Settlement or the terms of the Agreement by appeal or other means.

       12.3.   Appearance. Subject to approval of the Court, any Settlement Class Member who

files and serves a written objection in accordance with Section 12.2 and the Class Notice may

appear, in person or by counsel, at the Final Approval Hearing held by the Court, to show cause

why the proposed Settlement should not be approved as fair, adequate, and reasonable, but only

if the objecting Settlement Class Member: (a) files with the Clerk of the Court a notice of

intention to appear at the Final Approval Hearing by the Objection Deadline (“Notice of

Intention to Appear”); and (b) serves the Notice of Intention to Appear on all counsel designated

in the Class Notice by the Objection Deadline.




                                                  25
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 26 of 76 PageID #:1008



               12.3.1. The Notice of Intention to Appear must include the Settlement Class

Member’s full name, address, telephone number, and, to the extent not otherwise submitted in

relation to a filed objection, copies of any papers, exhibits, or other evidence that the objecting

Settlement Class Member will present to the Court in connection with the Final Approval

Hearing.

               12.3.2. Any Settlement Class Member who does not file a Notice of Intention to

Appear in accordance with the deadlines and other specifications set forth in the Agreement and

Class Notice shall not be entitled to appear at the Final Approval Hearing or raise any objections.

13.    SETTLEMENT APPROVAL.

       13.1.   Plaintiff shall apply to the Court for entry of the proposed Preliminary Approval

Order and setting of a Final Approval Hearing as soon as practicable after the Parties’ execution

of this Agreement.

       13.2.   Not later than five (5) Days before the Final Approval Motion Deadline or as

otherwise ordered by the Court, the Settlement Administrator will provide Class Counsel with a

declaration that the Class Notice has been disseminated in accordance with the Preliminary

Approval Order and identifying the number of Requests for Exclusion to the Settlement, along

with the number of claims received to date.

14.    CERTIFICATION OF NATIONWIDE SETTLEMENT CLASS FOR
       SETTLEMENT PURPOSES.

       14.1.   Plaintiffs shall move for Final Approval of the Settlement and entry of the Final

Approval Order and Judgment, and shall request the certification of the Settlement Class for

settlement purposes.

       14.2.   If the Settlement is not granted Final Approval, or this Agreement is otherwise

terminated or rendered null and void, the certification of the above-described nationwide


                                                 26
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 27 of 76 PageID #:1009



Settlement Class shall be automatically vacated and shall not constitute evidence or a binding

determination that the requirements for certification of a class for trial purposes in this or any

other action can be or have been satisfied; in such circumstances, Defendants reserve and shall

have all rights to challenge certification of any settlement class or any other class for trial

purposes in the Litigation, or in any other action, on all available grounds as if no nationwide

Settlement Class had been certified.

15.    ATTORNEYS’ FEES, EXPENSES, AND PLAINTIFF’S INCENTIVE AWARD.

       15.1.   Class Counsel may apply to the Court for an award of Attorneys’ Fees and

Expenses from the Settlement Fund. Class Counsel intend to apply for an award of one third of

the Settlement Fund (net of the costs of class administration) plus an award of $______ in out of

pocket expenses incurred in prosecuting the action. Defendants are not required to support any

such application.

               15.1.1.   The Settlement Administrator shall pay the amount of Attorneys’ Fees

and Expenses awarded by the Court from the Settlement Fund to the account(s) of Class Counsel

via wire instructions provided by Class Counsel to the Settlement Administrator within no later

than sixty (60) Days after the Final Settlement Date.

       15.2.   Class Counsel may also apply to the Court for Incentive Award for Plaintiff to be

paid solely from the Settlement Fund. Class Counsel intend to apply for a class representative fee

of $10,000. Defendants are not required to support any such application.

               15.2.1.   To the extent awarded by the Court, the Settlement Administrator shall

deliver to Class Counsel an Incentive Award check made payable from the Settlement Fund to

Plaintiff within no later than sixty (60) Days after the Final Settlement Date.




                                                  27
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 28 of 76 PageID #:1010



                15.2.2. If the Court awards Plaintiff an Incentive Award, Plaintiff shall provide

the Settlement Administrator a completed W-9 form within 10 Days after the Final Settlement

Date.

        15.3.   The procedure for and the grant or denial or allowance or disallowance by the

Court of the Attorneys’ Fees and Expenses and Incentive Award are to be considered by the

Court separately from the Court’s consideration of the fairness, reasonableness, and adequacy of

the Settlement, and any order or proceedings relating to the applications for Attorneys’ Fees and

Expenses and Incentive Award, or any appeal from any order relating thereto or reversal or

modification thereof, will not operate to terminate or cancel this Agreement, or affect or delay

the finality of the Final Approval Order or Judgment approving the Agreement and the

Settlement, except as provided for in Section 15.1.

16.     TERMINATION AND EFFECT THEREOF.

        16.1.   This Agreement shall be terminable by any Party if any of the conditions of

Section 3 are not fully satisfied, or if the conditions of Section 11.4 occur, unless the relevant

conditions are waived in writing signed by authorized representatives of Plaintiff and

Defendants.

        16.2.   This Agreement shall also terminate at the discretion of Plaintiff or either

Defendant if: (1) the Court, or any appellate court(s), rejects, modifies, or denies approval of any

portion of this Agreement or the proposed Settlement that is material, including without

limitation, the terms or relief, the findings or conclusions of the Court, the provisions relating to

Class Notice, the definition of the Settlement Class, and/or the terms of the Releases; (2) the

Court, or any appellate court(s), does not enter or completely affirm, or alters, or restricts, or

expands, any portion of the Final Approval Order or Judgment, or any of the Court’s findings of



                                                  28
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 29 of 76 PageID #:1011



fact or conclusions of law, that is material; or (3) if all of the conditions required to be met before

the Final Settlement Date do not occur.

       16.3.   If this Agreement is terminated as provided herein, either automatically or by a

Party, the Settlement shall be null and void from its inception and the Settling Parties will be

restored to their respective positions in the Litigation as of the day prior to the date of the

Preliminary Approval Order. In such event, the terms and provisions of this Agreement will

have no further force and effect with respect to the Settling Parties and will not be used in any

proceeding for any purpose, and any judgment or order entered by the Court in accordance with

the terms of this Agreement will be treated as vacated, nunc pro tunc. In the event of valid

termination, Defendants shall be refunded any portions of the Settlement Fund that have not yet

been expended, together with interest thereon, and Class Counsel shall reimburse Defendants

fifty percent (50%) of the Settlement Fund money that was previously expended.

17.    MISCELLANEOUS PROVISIONS

       17.1.   The Settling Parties acknowledge that it is their intent to consummate this

Agreement, and they agree to cooperate to the extent reasonably necessary to effectuate and

implement all terms and conditions of this Agreement and to exercise their best efforts to

accomplish the foregoing terms and conditions of this Agreement.

       17.2.   The Settling Parties intend the Settlement to be a final and complete resolution of

all disputes between them with respect to the Litigation. The Settlement compromises claims

that are contested and will not be deemed an admission by any Settling Party as to the merits of

any claim or defense. The Settling Parties agree that the consideration provided to the

Settlement Class and the other terms of the Settlement were negotiated in good faith and at arm’s

length by the Settling Parties, and reflect a Settlement that was reached voluntarily after

consultation with competent legal counsel. The amounts paid are to compromise the Class
                                                  29
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 30 of 76 PageID #:1012



Members with Known Addresses and Claimants’ claims for damages and the amounts paid

represent the Class Members with Known Addresses and Claimants’ compensation for such

alleged damages.

       17.3.   Neither this Agreement nor the Settlement, nor any act performed or document

executed pursuant to or in furtherance of this Agreement or the Settlement (a) is or may be

deemed to be or may be used as an admission or evidence of the validity of any Released Claims,

or of any wrongdoing or liability of Defendants; or (b) is or may be deemed to be or may be used

as an admission of, or evidence of, any fault, omission, wrongdoing, or liability of Defendants in

any civil, criminal, or administrative proceeding in any court, administrative agency, or other

tribunal. Defendants may file this Agreement, including the Exhibits thereto, (except the Class

List must be filed only under seal), the Final Approval Order, and/or the Judgment in any action

that may be brought against it in order to support any defense or counterclaim, including, without

limitation, those based on principles of res judicata, collateral estoppel, release, good-faith

settlement, judgment bar or reduction, or any other theory of claim preclusion, issue preclusion,

or similar defense or counterclaim.

       17.4.   All agreements made and orders entered during the course of the Litigation

relating to the confidentiality of information will survive this Agreement.

       17.5.   All of the Exhibits to this Agreement are material and integral parts hereof and are

fully incorporated herein by this reference.

       17.6.   Nothing in this Settlement Agreement shall constitute a release of, a covenant not

to sue or an impairment of any claims, causes of action or rights that AIC or Oh Agency had,

have or may have against any third-party, including but not limited to SalesDialers and/or its

affiliated companies, contractors or subcontractors.



                                                 30
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 31 of 76 PageID #:1013



       17.7.   This Agreement may be amended or modified only by a written instrument signed

by or on behalf of Plaintiff and each Defendant or their respective successors-in-interest. Any

material changes must be approved by the Court.

       17.8.   This Agreement and the Exhibits attached hereto constitute the entire agreement

among the Settling Parties, and no representations, warranties, or inducements have been made

to any Party concerning this Agreement or its Exhibits other than the representations, warranties,

and covenants covered and memorialized herein. Except as otherwise provided herein, the

Settling Parties will bear their own respective costs.

       17.9.   This Agreement may be executed in one or more counterparts. All executed

counterparts and each of them will be deemed to be one and the same instrument. A complete

set of counterparts will be submitted to the Court.

       17.10. This Agreement will be binding upon, and inure to the benefit of, the successors

and assigns of the Settling Parties.

       17.11. The Court will retain jurisdiction with respect to implementation and enforcement

of the terms of this Agreement, and all Settling Parties hereto submit to the jurisdiction of the

Court for purposes of implementing and enforcing the Settlement.

       17.12. None of the Settling Parties, or their respective counsel, will be deemed the

drafter of this Agreement or its Exhibits for purposes of construing the provisions thereof. The

language in all parts of this Agreement and its Exhibits will be interpreted according to its fair

meaning, and will not be interpreted for or against any Settling Party as the drafter thereof.

       17.13. The Settlement shall be governed by the laws of the State of Illinois, except to the

extent that the law of the United States governs any matters set forth herein, in which case such

federal law shall govern.



                                                 31
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 32 of 76 PageID #:1014



       17.14. The following principles of interpretation apply to the Agreement: (a) the plural

of any defined term includes the singular, and the singular of any defined term includes the

plural, as the case may be; (b) references to a person are also to the person’s successors-in-

interest; and (c) whenever the words “include,” includes,” or ‘including” are used in the

Agreement, they shall not be limiting, but rather shall be deemed to be followed by the words

“without limitation.”

       17.15. The Settlement Agreement shall not be subject to collateral attack by any

Settlement Class Member or any recipient of the notices of the Settlement Class after the Final

Approval Order and Judgment are entered.

18.    NOTICES

       18.1.   All notices (other than the Class Notice) required by the Agreement shall be made

in writing and communicated by email and mail to the following addresses:

       18.2.   All notices to Class Counsel shall be sent to Class Counsel, c/o:

               Alexander H. Burke
               Burke Law Offices, LLC
               155 N. Michigan Ave., Suite 9020
               Chicago, IL 60601



               Counsel for Plaintiff and Class

       18.3.   All notices to Defense Counsel shall be sent to Defense Counsel, c/o:

               Mark J. Levin
               Ballard Spahr LLP
               1735 Market St., 51st Floor
               Philadelphia, PA 19103

               Counsel for Allstate Insurance Company

               John D. Dalton
               Kaufman Dolowich & Voluck, LLP
               135 S. LaSalle St., Suite 2100
                                                 32
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 33 of 76 PageID #:1015



               Chicago, IL 60603

               Counsel for Oh Insurance Agency

       18.4.   The notice recipients and addresses designated above may be changed by written

agreement of Plaintiff and Defendants.

       18.5.   Upon the request, the Parties agree to promptly provide each other with copies of

objections, Requests for Exclusion, or other similar documents received from Settlement Class

Members in response to the Class Notice.

       IN WITNESS WHEREOF, the Settling Parties have executed and caused this Settlement

on the dates set forth below.




                                               33
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 34 of 76 PageID #:1016
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 35 of 76 PageID #:1017
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 36 of 76 PageID #:1018
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 37 of 76 PageID #:1019




                              Exhibit A
ase: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 38 of 76 PageID #:10
            LEGAL NOTICE
                                                 Oh Agency TCPA
        Abante Rooter & Plumbing, Inc.           Settlement Administrator
              v. Oh Ins. Agency,                 c/o [administrator]
          No. 1:15-cv-09025 (N.D. Ill.)          P.O. Box xxxx
                                                 City, ST xxxxx-xxxx
     A class action settlement has been
     proposed in this lawsuit pending in the
     U.S. District Court for the Northern
     District of Illinois (“Court”).
     This case claims that Oh Insurance
     Agency     violated    the   Telephone
                                                 «Barcode»
     Consumer Protection Act by causing cell     Postal Service: Please do not mark barcode
     phones to be called using an automatic      Forwarding Service Requested
     telephone dialing system or an artificial
     or prerecorded voice without consent,       Claim#: AHU-«ClaimID»-«MailRec»
     and that Allstate Insurance Company is      «First1» «Last1»
     vicariously liable for the calls.           «CO»
     Defendants deny they did anything           «Addr2»
     wrong.
                                                 «Addr1»
             Claim ID: «ClaimID»                 «City», «St» «Zip»
           Confirmation No: «ConfNo»             «Country»

     AHU
ase: 1:15-cv-09025         Document
      Who Is Included? If you                #: 189-1
                              received this notice, records inFiled:    04/12/19
                                                               the Litigation            Page
                                                                              indicate that you are39  of 76of PageID
                                                                                                    a member                #:10
                                                                                                               the Settlement
        Class. The Class includes: “All persons in the United States (i) to whom Oh Insurance Agency made a call for the purpose
        of encouraging the purchase of Allstate goods or services (ii) to a cellular telephone number (iii) using SalesDialers (iv) on
        or after April 19, 2013, up to and including February 21, 2017, limited to calls to telephone numbers on the Class List The
        Class List is comprised of the users or subscribers of the 53,743 unique cell phone numbers on the Class List”
        Summary of the Settlement: Oh Insurance Agency and Allstate Insurance Company agreed to establish a Settlement Fund
        of $10,500,000 to pay Class Members who make valid and timely claims; pay any incentive award to the Class
        Representative; pay attorneys’ fees and costs; and pay settlement notice and administration costs. Plaintiff will request up
        to $10,000 as an incentive award, and up to $3,500,000 in attorneys’ fees, plus costs not to exceed $50,000. Any
        remaining monies from uncashed settlement checks may be redistributed or paid to the Electronic Privacy Information
        Center or other non-profit. This is a summary notice only; additional details can be found at
        www.xxxxxxxxxxxxxxxxxx.com or by calling 1-XXX-XXX-XXXX. Can I Get Money from the Settlement? Yes, if
        you received this notice by mail, you do not need to do anything to receive a pro rata cash award, the amount of which
        depends on how many people make approved claims. Class Members who received calls on more than one cell phone
        may submit one claim per cell number. Class Counsel estimate that the amount of the cash award may be about $100 to
        $120. Do I Have a Lawyer? Yes. The Court appointed attorneys with Burke Law Offices, LLC, Broderick Law, P.C.,
        and The Law Office of Matthew P. McCue as Class Counsel. The lawyers will be paid from the Settlement Fund. You
        may enter an appearance in the case through your own attorney if you so desire. What Should I Do? Class Members
        have three options: (1) Do Nothing. If you received this notice via mail, you are automatically entitled to a share of the
        Settlement Fund by ________________. If the Settlement is approved, you will not have the right to sue separately for
        damages of $500 per call, or $1,500 per calls made willfully. (2) Remain a Class Member but object to the Settlement.
        Instructions for objecting are available at www.xxxxxxxxxxxxxxxxxx.com. Objections and supporting documents
        must be sent to Class Counsel and Defense Counsel, and filed with the Court by ________________. You may pay for
        and      be     represented      by      a     lawyer      who      may       send     the    objection      for     you. (3)
        Exclude yourself from the Settlement Class by mailing a request to the Settlement Administrator (not the Court). You
        must state in writing your name, address, the cell number at which Defendants called you, and that you want to be
        excluded from this Settlement. Exclusions must be signed and postmarked no later than ________________.
        Scheduled Hearing: The judge scheduled a hearing for [date], at [time], in Courtroom 1903 of the U.S. District Court,
        Northern District of Illinois, 219 S. Dearborn St., Chicago, IL 60604, regarding whether to give final approval to the
        Settlement, including the amounts of any attorneys’ fees, costs, and Class Representative award. The hearing may be
        changed without notice. It is not necessary for you to appear at this hearing, but you may attend at
        your own expense. For more information: Visit: www xxxxxxxxxxxxxxxxxx.com; Call: 1-XXX-XXX-XXXX;
        or write to: Oh Agency TCPA Settlement Administrator, c/o [administrator], P.O. Box XXXXX, [City, State ZIP].
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 40 of 76 PageID #:1022




                              Exhibit B
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 41 of 76 PageID #:1023
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 42 of 76 PageID #:1024
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 43 of 76 PageID #:1025




                                          WHAT THIS NOTICE CONTAINS
BASIC INFORMATION ............................................................................................................... PAGE 3
1. Why is there a notice?
2. What is this class action lawsuit about?
3. Why is there a settlement?

WHO IS IN THE SETTLEMENT ................................................................................................ PAGE 4
4. How do I know if I am part of the Settlement?

THE SETTLEMENT BENEFITS - WHAT YOU GET ............................................................. PAGE 4
5. What does the Settlement provide?

HOW YOU GET A PAYMENT .................................................................................................. PAGE 4
6. How and when can I get a payment?
7. What am I giving up to get a payment or stay in the Class?

EXCLUDING YOURSELF FROM THE SETTLEMENT ....................................................... PAGE 5
8. How do I exclude myself from the Settlement?

THE LAWYERS REPRESENTING YOU .................................................................................. PAGE 5
9. Do I have a lawyer in this case?
10. How will the lawyers and Class Representatives be paid?

OBJECTING TO THE SETTLEMENT ......................................................................................PAGE 6
11. How do I tell the Court that I do not think the Settlement is fair?

THE COURT'S FAIRNESS HEARING ...................................................................................... PAGE 7
12. When and where will the Court decide whether to approve the Settlement?
13. May I speak at the hearing?

IF YOU DO NOTHING ................................................................................................................ PAGE 7
14. What happens if I do nothing at all?

GETTING MORE INFORMATION ........................................................................................... PAGE 7
15. How do I get more information?
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 44 of 76 PageID #:1026
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 45 of 76 PageID #:1027
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 46 of 76 PageID #:1028
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 47 of 76 PageID #:1029
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 48 of 76 PageID #:1030



                             THE LAWYERS REPRESENTING You
9. Do I have a lawyt>r in this cast>?

The Court appointed the following attorneys to represent you and other Class Members: Alexander H.
Burke and Daniel J. Marovitch of Burke Law Offices, LLC, Edward A. Broderick of Broderick Law, P.C.,
and Matthew P. Mccue of The Law Office of Matthew P. Mccue.
All of these lawyers are called Class Counsel. You will not be charged separately for these lawyers'
se1vices. If you want to be represented by your own lawyer, you may hire one at your own expense.

You may enter an appearance through your own attorney if you so desire, but you do not need to do so.
10. How will tht> lawyt>rs ancl Class Rt>prt>st>ntativt>s bt> paid?

Class Counsel will ask the Comt to approve payment of up to$3,500,000 to compensate them for attorneys'
fees for investigating the facts, litigating the case, and negotiating the Settlement, plus costs they incuned
in the case of not to exceed$50,000. Class Counsel will also request an award of $10,000 to the Class
Representative, as compensation for its time and effo1t. The Comt may award less than these amounts.
These payments, along with the costs of administering the Settlement, will be made out of the Settlement
Fund.

                             OBJECTING To THE SETTLEMENT
You can tell the Comt that you do not agree with the Settlement or some pa1t of it.
11. How clo I tt>ll tht> Court that I clo not think tht> St>ttlt>mt>nt is fair?

If you are a Settlement Class Member and do not exclude yourself, you can object to the Settlement, or any
pait of the Settlement, for example if you do not think the Settlement is fair. You can state reasons why
you think the Comt should not approve it. The Comt will consider your views. To object, you must file a
written statement with the Comt saying that you object to the proposed Settlement in Abante Rooter &
Plumbing, Inc. v. Oh Ins. Agency, No. 1: 15-cv-09025 (N.D. Ill.). Be sure to include: (a) your name, address,
telephone number and, if different, the cellulai· telephone number at which you were called by Oh Agency
during the Settlement Class Pe1iod; (b) if represented by counsel, the name, address, and telephone number
of your counsel; (c) the specific grounds for the objection, and whether it applies only to you, to a specific
subset of the Class, or to the entire Class; and (d) a statement of whether you intend to appeai· at the Final
Approval Hearing, either with or without counsel. Any documents that you wish for the Comt to consider
must also be attached to the objection, and your objection should also be sent to Class Counsel and
counsel for Defendants. Your objection to the Settlement must be filed and postmarked to the
Parties' respective attorneys no later than [DATE].

The objection must be provided as follows to the following:
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 49 of 76 PageID #:1031
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 50 of 76 PageID #:1032
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 51 of 76 PageID #:1033




                              Exhibit C
         Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 52 of 76 PageID #:1034


                                Oh Agency TCPA Settlement Claim Form
               Abante Rooter & Plumbing, Inc. v. Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.)

                                                    Your Information

1. Your name: _____________________________________________________________________________________

2. Address: _______________________________________________________________________________________

    City: __________________________________ State: _________________ Zip Code: ________________________

3. Contact telephone number: _____________________________ Email: ______________________________________

4. Cell phone number at which you received calls from Oh Insurance Agency:____________________________________

    (Your cell phone number must be listed in our records as one of the phone numbers that Oh Insurance Agency called
    using SalesDialers to telemarket Allstate goods and services, and included as part of the Settlement. If you are not
    certain which of your cell phone numbers may have been called, you may submit each of them separately.)


                                                     CERTIFICATION
By signing and submitting this Claim Form, I certify that I received a call from Oh Insurance Agency on the above cell phone
number between April 19, 2013 and February 21, 2017, and was the subscriber or user of the cell phone number.

              _________________________________                     _________________________________
                           Date                                                  Signature


                                                Return the Claim Form to:

                                               Oh Agency TCPA Settlement
                                               c/o [Settlement Administrator]
                                               P.O. Box XXXXX
                                               [City, State ZIP]

Your mailed claim form must be postmarked on or before _________.



YOUR CLAIM FORM WILL NOT BE RETURNED TO YOU. PLEASE RETAIN A COPY FOR YOUR RECORDS.
ACCURATE PROCESSING AND VERIFICATION OF CLAIMS MAY TAKE A SIGNIFICANT AMOUNT OF TIME. THANK
YOU IN ADVANCE FOR YOUR PATIENCE.

QUESTIONS? A copy of the Class Notice, Settlement Agreement and other information regarding the Settlement is
available at the Settlement Website at www.xxxxxxxxxxxxxxxxxx.com. You can also call the Settlement Administrator toll-
free at (xxx) xxx-xxxx.
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 53 of 76 PageID #:1035




                              Exhibit D
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 54 of 76 PageID #:1036



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ABANTE ROOTER AND PLUMBING,                      )
 INC., individually and on behalf of a class of   )     Case No. 1:15-cv-09025
 all persons and entities similarly situated,     )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )
                                                  )
 OH INSURANCE AGENCY and                          )     Hon. Judge Jorge L. Alonso
 ALLSTATE INSURANCE COMPANY,                      )     Hon. Mag. Judge Young B. Kim
                                                  )
                Defendants.                       )

                             PRELIMINARY APPROVAL ORDER

       Upon review and consideration of Plaintiff’s Motion for Preliminary Approval of Class

Action Settlement, including the Parties’ Settlement Agreement and Release and all exhibits

thereto, and the arguments of counsel, and having been fully advised in the premises, it is

HEREBY ORDERED, ADJUDGED and DECREED as follows:

       1.      Settlement Terms. Unless otherwise defined herein, all capitalized terms in this

Order shall have the meanings ascribed to them in the Parties’ Settlement Agreement.

       2.      Jurisdiction. The Court has jurisdiction over the subject matter of the Litigation,

the Parties, and all members of the Settlement Class.

       3.      Scope of Settlement. The Agreement resolves all Released Claims of Plaintiff

and the Settlement Class—i.e., all claims, demands, causes of actions, suits, damages, and fees

arising under the TCPA and/or any other federal or state telemarketing laws, whether in law or

equity, that have been or could have been bought by a Releasing Person against Oh Agency or

Allstate Insurance Company in connection with Oh Agency making or causing to be made

telemarketing calls promoting Allstate goods or services, where such call was made on or after
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 55 of 76 PageID #:1037



April 19, 2013, up to and including February 21, 2017, including but not limited to claims of any

type or nature that Allstate Insurance Company is vicariously liable for said calls—against

Defendants and all of their predecessors, successors, parents, subsidiaries, affiliates, officers,

directors, partners, members, principals, employees, agents, attorneys, servants, and assigns.

       4.      Preliminary Approval of Proposed Settlement. The Court has conducted a

preliminary evaluation of the Settlement as set forth in the Agreement. Based on this evaluation,

the Court finds that giving notice of the proposed Settlement to the Settlement Class is justified

by the Parties’ showing that the Court will likely be able to: (i) approve the proposal under Fed.

R. Civ. P. 23(e)(2); and (ii) certify the Settlement Class for purposes of judgment on the

proposal. The Court preliminarily finds that the Settlement is fair, reasonable, and adequate, and

within the range of possible approval, including based on a preliminary finding that: (A) the

Class Representatives and Class Counsel have represented and will continue to adequately

represent the Settlement Class; (B) the proposed Settlement was negotiated at arm’s length; (C)

the relief provided for the Class is adequate, taking into account: (i) the costs, risks, and delay of

trial and appeal; (ii) the effectiveness of any proposed method of distributing relief to the Class,

including the method of distribution of checks to Class Members with Known Addresses and for

processing Class Member claims for Settlement Class Members whose addresses are not known;

(iii) the terms of Class Counsel’s intended request for an award of attorney's fees, including

timing of payment; and (iv) the terms and provisions under the Parties’ Agreement; and (D) the

proposal treats Class Members equitably relative to each other. Additionally, the Court finds that

the proposed Class Notice (Exs. A and B to the Agreement) provides due and sufficient notice to

the Settlement Class and fully satisfies the requirements of due process and Federal Rule of Civil

Procedure 23, and that the proposed notice program constitutes the best notice practicable under



                                                  2
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 56 of 76 PageID #:1038



the circumstances. Therefore, the Court grants preliminary approval of the Settlement, and

directs that Class Notice issue as set forth in the Parties’ Agreement.

         5.      Class Certification for Settlement Purposes Only. Pursuant to Rule 23 of the

Federal Rules of Civil Procedure, the Court conditionally certifies for purposes of this Settlement

only, the following Settlement Class:

         All persons in the United States (i) to whom Oh Insurance Agency made a call for
         the purpose of encouraging the purchase of Allstate goods or services (ii) to a
         cellular telephone number (iii) using SalesDialers (iv) on or after April 19, 2013,
         up to and including February 21, 2017, limited to calls to telephone numbers on the
         Class List. The Class List is comprised of the users or subscribers of the 53,743
         unique cell phone numbers listed therein

         6.      The Court makes the following determinations as to certification of the Settlement

Class:

                 a.     The Settlement Class is so numerous that joinder of all members is

impracticable;

                 b.     There are questions of law or fact common to the members of the

Settlement Class;

                 c.     The claims of Plaintiff are typical of the claims of the other members of

the Settlement Class;

                 d.     Plaintiff is capable of fairly and adequately protecting the interests of the

members of the Settlement Class, in connection with the Settlement Agreement;

                 e.     Common questions of law and fact predominate over questions affecting

only individual members of the Settlement Class;

                 f.     The Settlement Class is ascertainable; and




                                                   3
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 57 of 76 PageID #:1039



               g.      Resolution of the Released Claims in this Litigation by way of a

nationwide settlement is superior to other available methods for the fair and efficient resolution

of the claims of the Settlement Class.

       7.      Designation of Class Representatives. The Court appoints Plaintiff Abante

Rooter and Plumbing, Inc. as representative of the Settlement Class (“Class Representative”) for

the sole purpose of seeking a settlement of the Litigation.

       8.      Designation of Class Counsel. Alexander H. Burke and Daniel J. Marovitch of

Burke Law Offices, LLC, Edward A. Broderick of Broderick Law, P.C., and Matthew P. McCue

of The Law Office of Matthew P. McCue are hereby designated as Class Counsel for the

Settlement Class.

       9.      Final Approval Hearing. A hearing regarding final approval of the Settlement

will be held at ___ _.m. on ____________, 2019, to determine, among other things, whether to:

(i) finally approve the Settlement as fair, reasonable, and adequate; (ii) dismiss the Released

Claims in the Litigation with prejudice pursuant to the terms of the Settlement Agreement; (iii)

bind Settlement Class Members by the Releases set forth in the Settlement Agreement; (iv)

permanently bar Settlement Class Members who have not opted out of the Settlement from

filing, commencing, prosecuting, intervening in, or participating in (as class members or

otherwise) any action in any jurisdiction based on the Released Claims; (v) find that the Class

Notice as given was the best notice practicable under the circumstances, is due and sufficient

notice to the Settlement Class, and fully satisfies the requirements of due process and Federal

Rule of Civil Procedure 23; (vi) approve the plan of distribution of the Settlement Fund; (vii)

finally certify the Settlement Class; and (viii) approve requested Attorneys’ Fees and Expenses

and the proposed Incentive Award to Plaintiff.



                                                 4
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 58 of 76 PageID #:1040



       10.     Settlement Administrator. KCC is hereby appointed as the Settlement

Administrator, and shall be required to perform all the duties of the Settlement Administrator as

set forth in the Agreement and this Order.

       11.     Class Notice.

               a.      The Court approves the Class Notice in the Settlement Agreement,

including the Mail and Website Notices attached as Exhibits A and B to the Settlement

Agreement and the manner of providing Mail Notice to Settlement Class Members described in

Section 6 of the Settlement Agreement. The Court finds that this is the best practicable notice

under the circumstances and is reasonably calculated, under all the circumstances, to apprise the

Settlement Class Members of the pendency of this Action, the terms of the Settlement

Agreement, and their right to object to the Settlement Agreement or exclude themselves from the

Settlement Class. The Court further finds that the Mail and Website Notices are reasonable,

constitute due, adequate, and sufficient notice to all persons entitled to receive notice, and meet

the requirements of due process. The Court hereby directs the Parties and the Settlement

Administrator to complete all aspects of the notice plan contemplated under the Agreement no

later than _____________, 2019 (“Notice Deadline”).

               b.      The Parties or Settlement Administrator will file with the Court by no later

than ___________, 2019, which is fourteen (14) days prior to the Final Approval Hearing, proof

that notice was provided in accordance with the Agreement and this Order.

               c.      Class Counsel shall cause the notices required by the Class Action

Fairness Act, 28 U.S.C. § 1715(b), to be served by the Settlement Administrator. No later than

10 calendar days before the Final Approval Hearing, Class Counsel shall cause to be filed with




                                                 5
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 59 of 76 PageID #:1041



the Court one or more declarations stating that the notice obligations under 28 U.S.C. § 1715

have been met.

       12.     Exclusion from the Settlement Class. Any potential Settlement Class Member

who wishes to be excluded from the Class must send a written Request for Exclusion to the

Settlement Administrator, by first-class mail, postage prepaid, to the address provided in the

Mail Notice and Settlement Website. Any such Request for Exclusion must be postmarked no

later than ninety (90) Days after the Mail Notice Deadline.

               a.      To be valid, the Request for Exclusion must: (a) identify the name and

address of the potential Settlement Class Member requesting exclusion; (b) provide the cell

phone number(s) at which that potential Settlement Class Member was called by Oh Agency

during the Settlement Class Period; (c) be personally signed by the potential Settlement Class

Member requesting exclusion; and (d) contain a statement that reasonably indicates a desire to be

excluded from the Settlement. Mass or class opt-outs shall not be allowed.

               b.      Except for those potential members of the Settlement Class who timely

and properly file a Request for Exclusion, all other potential members of the Settlement Class

will be deemed to be Settlement Class Members for all purposes under the Agreement, and upon

Final Approval, will be bound by its terms, regardless of whether they receive any monetary

relief or any other relief, including, but not limited to, the Releases in Section 10 of the

Settlement Agreement.

               c.      If 2,500 or more potential members of the Settlement Class properly and

timely opt out of the Settlement, then the Settlement may be deemed null and void upon notice

by either Defendant without penalty or sanction.




                                                  6
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 60 of 76 PageID #:1042



       13.     Objections and Appearances. Any Settlement Class Member who has not filed

a timely written Request for Exclusion and who complies with the requirements of this

Paragraph may object to any aspect of the proposed Settlement either on his or her own or

through an attorney hired at his, her, or its expense. Any Settlement Class Member who wishes

to object to the Settlement must do so in writing not later than ninety (90) Days after the Mail

Notice Deadline, as specified in the Class Notice and this Preliminary Approval Order. The

written objection must be filed with the Clerk of Court, and mailed (with the requisite postmark)

to Class Counsel and Defense Counsel, no later than ninety (90) Days after the Mail Notice

Deadline, at the following addresses:

               Class Counsel

               Alexander H. Burke
               Burke Law Offices, LLC
               155 N. Michigan Ave., Suite 9020
               Chicago, IL 60601

               Counsel for Plaintiff and Settlement Class

               Defense Counsel

               Mark J. Levin
               Ballard Spahr LLP
               1735 Market St., 51st Floor
               Philadelphia, PA 19103

               Counsel for Allstate Insurance Company

               John D. Dalton
               Kaufman Dolowich & Voluck, LLP
               135 S. LaSalle St., Suite 2100
               Chicago, IL 60603

               Counsel for Oh Insurance Agency

       14.     A valid written objection must include: (a) the name, address, and telephone

number of the objecting Settlement Class Member and, if different, the cellular telephone


                                                 7
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 61 of 76 PageID #:1043



number at which the Settlement Class Member was called by Oh Agency during the Settlement

Class Period; (b) if represented by counsel, the name, address, and telephone number of the

Settlement Class member’s counsel; (c) the specific grounds for the objection, and whether it

applies only to the objector, to a specific subset of the Class, or to the entire Class; and (d) a

statement of whether the Settlement Class Member objecting intends to appear at the Final

Approval Hearing, either with or without counsel.

       15.     Any Settlement Class Member who fails to object to the Settlement in the manner

described in the Class Notice and in this Order shall be deemed to have waived any such

objection, shall not be permitted to object to any terms or approval of the Settlement at the Final

Approval Hearing, and shall be foreclosed from seeking any review of the Settlement or the

terms of the Agreement by appeal or other means;

       16.     Subject to approval of the Court, any Settlement Class Member who files and

serves a written objection in accordance with Section 12 of the Settlement Agreement and the

Class Notice may appear, in person or by counsel, at the Final Approval Hearing held by the

Court, to show cause why the proposed Settlement should not be approved as fair, adequate, and

reasonable, but only if the objecting Settlement Class Member: (a) files with the Clerk of the

Court a notice of intention to appear at the Final Approval Hearing by the Objection Deadline

(“Notice of Intention to Appear”); and (b) serves the Notice of Intention to Appear on all counsel

designated in the Class Notice by the Objection Deadline. The Notice of Intention to Appear

must include, to the extent not otherwise submitted in relation to a filed objection, copies of any

papers, exhibits, or other evidence that the objecting Settlement Class Member will present to the

Court in connection with the Final Approval Hearing. Any Settlement Class Member who does

not file a Notice of Intention to Appear in accordance with the deadlines and other specifications



                                                   8
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 62 of 76 PageID #:1044



set forth in the Agreement and Class Notice shall not be entitled to appear at the Final Approval

Hearing or raise any objections.

       17.     Service of Papers. Defense Counsel and Class Counsel shall serve on each other

and on all other parties who have filed notices of appearance, at or before the Final Approval

Hearing, any further documents in support of the proposed Settlement, including responses to

any papers filed by Settlement Class Members.

       18.     Termination of Settlement. This Order shall become null and void, and shall be

without prejudice to the rights of the Parties, all of whom shall be restored to their respective

positions existing immediately before this Court entered this Order, if (i) the proposed Settlement

is not finally approved by the Court, or does not become Final, pursuant to the terms of the

Settlement Agreement; or (ii) the Settlement Agreement is terminated pursuant to the terms of

the Settlement Agreement for any reason. In such event, and except as provided therein, the

proposed Settlement and Settlement Agreement shall become null and void and be of no further

force and effect; the preliminary certification of the Settlement Class for settlement purposes

shall be automatically vacated; and the Parties shall retain, without prejudice, any and all

objections, arguments, and defenses with respect to class certification.

       19.     Use of Order Following Termination of Settlement. This Order shall be of no

force and effect if the Settlement does not become Final. This Order shall not be offered by any

person as evidence in any action or proceeding against any Party hereto in any court,

administrative agency, or other tribunal for any purpose whatsoever, other than to enforce or

otherwise effectuate the Settlement Agreement (or any agreement or order relating thereto),

including the Releases, or this Order. Neither shall this Order be offered by any person or




                                                  9
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 63 of 76 PageID #:1045



received against any of the Released Parties as evidence or construed as or deemed to be

evidence of any presumption, concession, or admission by any of the Released Parties of:

               a.      the truth of the facts alleged by any person or the validity of any claim that

has been or could have been asserted in the Litigation or in any litigation, or other judicial or

administrative proceeding, or the deficiency of any defense that has been or could have been

asserted in the Litigation or in any litigation, or of any liability, negligence, fault or wrongdoing

of any of the Released Parties;

               b.      any fault, misrepresentation, or omission with respect to any statement or

written document approved or made by any of the Released Parties or any other wrongdoing by

any of the Released Parties; or

               c.      any liability, negligence, fault, or wrongdoing in any civil, criminal, or

administrative action or proceeding by any of the Released Parties.

       20.     Necessary Steps. The Court authorizes the Parties to take all necessary and

appropriate steps to implement the Settlement Agreement.

       21.     Schedule of Future Events. Accordingly, the following are the deadlines by

which certain events must occur:

 ________, 2019                            Deadline for notice to be provided in accordance with
                                           the Agreement and this Order (Notice Deadline)
 [45 days after the date of this Order]

 _________, 2019                           Deadline for filing of Plaintiff’s Motion for
                                           Attorneys’ Fees and Costs and Incentive Award
 [30 days after the Notice Deadline]

 ________, 2019                            Deadline to file objections or submit requests for
                                           exclusion (Opt-Out and Objection Deadline)
 [90 days after the Notice Deadline]

 ________, 2019                            Deadline for Settlement Class Members to Submit a


                                                 10
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 64 of 76 PageID #:1046




 [90 days after the Notice Deadline]      Claim Form (Claim Period)

 __________, 2019                         Deadline to File Motion for Final Approval

 [100 days after the Notice deadline]

 __________, 2019                         Deadline for Settlement Administrator to Provide
                                          Class Counsel with Proof of Class Notice, Identifying
 [7 Days After the Opt Out Deadline]      the Number of Requests for Exclusion, and Number
                                          of Claims Received

 __________, 2019                         Class Counsel Shall File with the Court One or More
                                          Declarations Stating that They Have Complied with
 [10 Days Prior to Final Approval         Their CAFA Notice Obligations
 Hearing]

 _______, 2019 at ____ _.m.               Final Approval Hearing

 [No earlier than 120 days after Notice
 Deadline]




         SO ORDERED.



Dated:
                                                    Hon. Jorge L. Alonso
                                                    United States District Judge




                                               11
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 65 of 76 PageID #:1047




                              Exhibit E
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 66 of 76 PageID #:1048



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ABANTE ROOTER AND PLUMBING,                      )
 INC., individually and on behalf of a class of   )   Case No. 1:15-cv-09025
 all persons and entities similarly situated,     )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )
                                                  )
 OH INSURANCE AGENCY and                          )   Hon. Judge Jorge L. Alonso
 ALLSTATE INSURANCE COMPANY,                      )   Hon. Mag. Judge Young B. Kim
                                                  )
                Defendants.                       )

 ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
              DISMISSING CLASS PLAINTIFF’S CLAIMS

       This Court, having held a Final Approval Hearing on                  , 2019, having

provided notice of that hearing in accordance with the Preliminary Approval Order, and having

considered all matters submitted to it in connection with the Final Approval Hearing and

otherwise, and finding no just reason for delay in entry of this Order Granting Final Approval of

Class Action Settlement and Dismissing Class Plaintiff’s Claims (the “Final Approval Order” or

this “Order”) and good cause appearing therefore,

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      Unless otherwise defined, all capitalized terms in this Final Approval Order shall

have the same meaning as they do in the Settlement Agreement, Dkt. No. _____.

       2.      The Court has jurisdiction over the subject matter of the Litigation and over the

Parties, including all Settlement Class Members with respect to the Settlement Class certified for

settlement purposes, as follows:

               All persons in the United States (i) to whom Oh Insurance Agency
               made a call for the purpose of encouraging the purchase of Allstate
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 67 of 76 PageID #:1049



               goods or services (ii) to a cellular telephone number (iii) using
               SalesDialers (iv) on or after April 19, 2013, up to and including
               February 21, 2017, limited to calls to telephone numbers on the
               Class List. The Class List is comprised of the users or subscribers of
               the 53,743 unique cell phone numbers listed therein.

       3.      The Court finds that the Settlement Agreement was negotiated at arm’s length by

experienced counsel who were fully informed of the facts and circumstances of the Litigation

and of the strengths and weaknesses of their respective positions. Further, settlement occurred

only after mediation before a third-party neutral and additional months of negotiations between

the Parties. Counsel for the Parties were therefore well positioned to evaluate the benefits of the

Settlement Agreement, taking into account the expense, risk, and uncertainty of protracted

litigation with respect to numerous difficult questions of fact and law.

       4.      The Court finally certifies the Settlement Class for settlement purposes and finds,

for settlement purposes, that the Litigation satisfies all the requirements of Rule 23 of the Federal

Rules of Civil Procedure. Specifically: (a) the number of Settlement Class Members is so

numerous that joinder of all members thereof is impracticable; (b) there are questions of law and

fact common to the Settlement Class; (c) the claims of Plaintiff are typical of the claims of the

Settlement Class it seeks to represent; (d) Plaintiff has and will continue to fairly and adequately

represent the interests of the Settlement Class for purposes of entering into the Settlement

Agreement; (e) the questions of law and fact common to the Settlement Class Members

predominate over any questions affecting any individual Settlement Class Member; (f) the

Settlement Class is ascertainable; and (g) a class action settlement is superior to the other

available methods for the fair and efficient adjudication of the controversy.




                                                  2
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 68 of 76 PageID #:1050



       5.      The Court finally appoints Alexander H. Burke and Daniel J. Marovitch of Burke

Law Offices, LLC, Edward A. Broderick of Broderick Law, P.C., and Matthew P. McCue of The

Law Office of Matthew P. McCue, as Class Counsel for the Settlement Class.

       6.      The Court finally designates Plaintiff Abante Rooter and Plumbing, Inc. as the

Class Representative.

       7.      The Court makes the following findings and conclusions regarding notice to the

Settlement Class:

               a.       The Class Notice was disseminated to persons in the Settlement Class in

accordance with the terms of the Settlement Agreement and the Class Notice and its

dissemination were in compliance with the Court’s Preliminary Approval Order;

               b.       The Class Notice:(i) constituted the best practicable notice under the

circumstances to potential Settlement Class Members, (ii) constituted notice that was reasonably

calculated, under the circumstances, to apprise Settlement Class Members of the pendency of

the Litigation, their right to object or to exclude themselves from the proposed Settlement, and

their right to appear at the Final Approval Hearing, (iii) was reasonable and constituted due,

adequate, and sufficient individual notice to all persons entitled to be provided with notice, and

(iv) complied fully with the requirements of Fed. R. Civ. P. 23, the United States Constitution,

the Rules of this Court, and any other applicable law.

               c.       The Court finds that the notice obligations under the Class Action

Fairness Act, 28 U.S.C. § 1715, have been met in connection with the proposed Settlement.

       8.      The Court finally approves the Settlement Agreement as fair, reasonable and

adequate pursuant to Fed. R. Civ. P. 23(e). The terms and provisions of the Settlement

Agreement, including all exhibits thereto, have been entered into in good faith and are hereby



                                                  3
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 69 of 76 PageID #:1051



fully and finally approved as fair, reasonable, and adequate as to, and in the best interests of,

each of the Parties and the Settlement Class Members.

       9.       The Court approves the plan of distribution for the Settlement Fund as set forth in

the Settlement Agreement. The Settlement Administrator is ordered to comply with the terms of

the Agreement with respect to distribution of Settlement Relief, including a further payment, if

administratively feasible. Should any unclaimed funds be distributed, the Court hereby approves

Electronic Privacy Information Center (“EPIC”) as cy pres recipient who shall receive a

distribution of any unclaimed funds, after accounting for the costs of administering that

distribution. The funds to EPIC shall be earmarked for work associated with the FCC to protect

consumer protections under the Telephone Consumer Protection Act (“TCPA”). This Court finds

this organization closely aligned with the Settlement Class’s interests.

       10.      Class Counsel have moved for an award of attorneys’ fees and reimbursement of

expenses. In reference to such motion, this Court makes the following findings of fact and

conclusions of law:

                a.     that the Settlement confers substantial benefits on the Settlement Class

Members;

                b.     that the value conferred on the Settlement Class is immediate and readily

quantifiable;

                c.     that within 60 days after the Final Settlement Date, Class Members with

Know Addresses and Claimant who have submitted valid Claim Forms will receive cash

payments that represent a significant portion of the damages that would be available to them

were they to prevail in an individual action under the TCPA;




                                                  4
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 70 of 76 PageID #:1052



               d.      that Class Counsel vigorously and effectively pursued the Settlement

Class Members’ claims before this Court in this complex case;

               e.      that the Settlement was obtained as a direct result of Class Counsel’s

advocacy;

               f.      that the Settlement was reached following extensive negotiation between

Class Counsel and Defense Counsel, and was negotiated in good faith and in the absence of

collusion;

               g.      that counsel who recover a common benefit for persons other than himself

or his client is entitled to a reasonable attorneys’ fee from the Settlement Fund as a whole. See,

e.g., Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980); Blum v. Stenson, 465 U.S. 866, 900

n.16 (1984).

       11.     Accordingly, Class Counsel are hereby awarded $3,500,000 for attorneys’ fees

and $_____________ in litigation expenses from the Settlement Fund, which this Court finds to

be fair and reasonable, and which amount shall be paid to Class Counsel from the Settlement

Fund in accordance with the terms of the Settlement Agreement. Class Counsel shall be

responsible for allocating and shall allocate this award of attorneys’ fees, costs, and expenses that

are awarded amongst and between Class Counsel.

       12.     The Class Representative, as identified in the Preliminary Approval Order, is

hereby compensated in the amount of $10,000 for its efforts in this case.

       13.     The terms of the Settlement Agreement and of this Final Approval Order,

including all exhibits thereto, shall be forever binding in all pending and future lawsuits

maintained by Plaintiff and all other Settlement Class Members, and anyone claiming through

them such as heirs, administrators, successors, and assigns.



                                                 5
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 71 of 76 PageID #:1053



       14.     The Releases, which are set forth in Section 10 of the Settlement Agreement, are

expressly incorporated herein in all respects. Upon the Final Settlement Date, the Releasing

Persons shall, by operation of the Judgment, be deemed to have fully, conclusively, irrevocably,

forever, and finally released, relinquished, and discharged the Released Persons from any and all

Released Claims.

       15.     Neither the Settlement Agreement, nor any of its terms and provisions, nor any of

the negotiations or proceedings connected with it, nor any of the documents or statements

referred to therein, nor this Order, nor any of its terms and provisions nor the Judgment to be

entered pursuant to this Order, nor any of its terms and provisions, shall be:

               a.      offered by any person or received against any Released Party as evidence

or construed as or deemed to be evidence of any presumption, concession, or admission by any

Released Party of the truth of the facts alleged by any person or the validity of any claim that

has been or could have been asserted in any litigation, or other judicial or administrative

proceeding, or the deficiency of any defense that has been or could have been asserted in any

litigation, or of any liability, negligence, fault or wrongdoing of any Released Party; or

               b.      offered by any person or received against any Released Party as evidence

of a presumption, concession, or admission of any fault, misrepresentation, or omission with

respect to any statement or written document approved or made by any Released Party or any

other wrongdoing by any Released Party; or

               c.      offered by any person or received against any Released Party as evidence

of a presumption, concession, or admission with respect to any liability, negligence, fault, or

wrongdoing in any civil, criminal, or administrative action or proceeding.




                                                 6
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 72 of 76 PageID #:1054



         16.   This Order, the Judgment to be entered pursuant to this Order, and the Settlement

Agreement including the Exhibits thereto, (except the Class List which must filed only under

seal) may be filed in any action against or by any Released Person to support a defense of res

judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction, or any

theory of claim preclusion or issue preclusion or similar defense or counterclaim.

         17.   Without further order of the Court, the Settling Parties may agree to reasonably

necessary extensions of time to carry out any of the provisions of the Settlement Agreement.

         18.   This Order and the Judgment to be entered pursuant to this Order shall be

effective upon entry. In the event that this Order and/or the Judgment to be entered pursuant to

this Order are reversed or vacated pursuant to a direct appeal in the Litigation or the Settlement

Agreement is terminated pursuant to its terms, all orders entered and releases delivered in

connection herewith shall be null and void.

         19.   A Judgment substantially in the form attached to the Agreement as Exhibit E-1

will be entered forthwith.



         SO ORDERED.



Dated:
                                                      Hon. Jorge L. Alonso
                                                      United States District Judge




                                                 7
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 73 of 76 PageID #:1055




                            Exhibit E-1
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 74 of 76 PageID #:1056



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ABANTE ROOTER AND PLUMBING,                      )
 INC., individually and on behalf of a class of   )   Case No. 1:15-cv-09025
 all persons and entities similarly situated,     )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )
                                                  )
 OH INSURANCE AGENCY and                          )   Hon. Judge Jorge L. Alonso
 ALLSTATE INSURANCE COMPANY,                      )   Hon. Mag. Judge Young B. Kim
                                                  )
                Defendants.                       )

                                      FINAL JUDGMENT

       This Action having settled pursuant to the Settlement Agreement and Release (the

“Settlement Agreement”) and the Court having entered a Final Approval Order, IT IS HEREBY

ORDERED, ADJUDGED AND DECREED that:

       1.      Unless otherwise defined, all capitalized terms in this Judgment shall have the

same meaning as they do in the Settlement Agreement.

       2.      All of Plaintiff’s and Settlement Class Members’ claims in this Litigation that are

Released Claims against any Released Persons are hereby dismissed on the merits and with

prejudice, without fees (including attorneys’ fees) or costs to any Party except as otherwise

provided in the Final Approval Order.

               a.      “Plaintiff” means Abante Rooter and Plumbing, Inc.

               b.      “Settlement Class Members” are members of the “Settlement Class,”

which consists of the following:

       All persons in the United States (i) to whom Oh Insurance Agency made a call for
       the purpose of encouraging the purchase of Allstate goods or services (ii) to a
       cellular telephone number (iii) using SalesDialers (iv) on or after April 19, 2013,
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 75 of 76 PageID #:1057



       up to and including February 21, 2017, limited to calls to telephone numbers on the
       Class List. The Class List is comprised of the users or subscribers of the 53,743
       unique cell phone numbers listed therein.

               c.      “AIC” or “Allstate” means Allstate Insurance Company.

               d.      “Oh Agency” means Oh Insurance Agency.

       3.      All Releasing Persons have released the Released Claims as against the Released

Persons, and are, from this day forward, hereby permanently barred from filing, commencing,

prosecuting, intervening in, or participating in (as class members or otherwise) any action in any

jurisdiction based on any of the Released Claims.

               a.      “Released Claims” means all claims, demands, causes of actions, suits,

damages, and fees arising under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

§ 227, and/or any other federal or state telemarketing laws, whether in law or equity, that have

been or could have been brought by a Releasing Person against Oh Agency or AIC in

connection with Oh Agency making or causing to be made telemarketing calls promoting AIC

goods or services, where such call was made on or after April 19, 2013, up to and including

February 21, 2017, including but not limited to claims of any type or nature alleging that AIC is

vicariously liable for said Oh Agency calls.

               b.      “Released Persons” means Defendants Oh Insurance Agency and Allstate

Insurance Company, and all of their predecessors, successors, parents, subsidiaries, affiliates,

officers, directors, partners, members, principals, employees, agents, attorneys, servants, and

assigns.

               c.      “Releasing Persons” means Plaintiff (including Plaintiff’s principal Fred

Heidarpour) and each member of the Class identified on the Class List and not opting out, and

their respective assigns, heirs, successors, predecessors, parents, subsidiaries, affiliates, officers,



                                                  2
Case: 1:15-cv-09025 Document #: 189-1 Filed: 04/12/19 Page 76 of 76 PageID #:1058



directors, shareholders, members, managers, partners, principals, representatives, employees

(each solely in their respective capacity as such).

         4.    This Court shall retain jurisdiction over the construction, interpretation,

consummation, implementation, and enforcement of the Settlement Agreement and the Releases

contained in therein, including jurisdiction to enter such further orders as may be necessary or

appropriate to administer and implement the terms and provisions of the Settlement Agreement.

         5.    Settlement Class Members shall promptly dismiss with prejudice all Released

Claims against any Released Persons brought in any jurisdiction.


         SO ORDERED.



Dated:
                                                      Hon. Jorge L. Alonso
                                                      United States District Judge




                                                 3
